Exhibit 10(r)


exhibit10r2018formofp_image1.gif [exhibit10r2018formofp_image1.gif]    


<<Date>>, 2018 Equity Grant Agreement
GE 2007 Long Term Incentive Plan


GE Performance Stock Unit Grant Agreement For <<Employee Name>> (“Grantee”)


Grant Date
PSUs Granted
Restriction Lapse Date
<<Date>>
<<No. of PSUs>> Granted
The date of the February 2021 Management Development & Compensation Committee
meeting, subject to the terms and conditions set forth below.





Performance Stock Unit Grant Agreement - additional terms & conditions


1.
Grant of PSUs. The Management Development and Compensation Committee
(“Committee”) of the Board of Directors of General Electric Company (“Company”)
has granted Performance Stock Units with Dividend Equivalents (“PSUs”) to the
individual named on the front of this Certificate (“Grantee”). Each PSU entitles
the Grantee to receive from the Company (i) one share of General Electric
Company common stock, par value $0.06 per share (“Common Stock”), and (ii) cash
payments based on dividends paid to shareholders of such stock, for each PSU for
which the restrictions set forth in paragraph 3 (including subparagraph 3.1)
lapse in accordance with their terms, each in accordance with the terms of this
Grant, the GE 2007 Long Term Incentive Plan (“Plan”), and any rules and
procedures adopted by the Committee.



2.
Dividend Equivalents. Until such time as the following restrictions lapse, or
the PSUs are cancelled, whichever occurs first, the Company will establish an
amount to be paid to the Grantee (“Dividend Equivalent”) equal to the number of
PSUs subject to restriction times the per share quarterly dividend payments made
to shareholders of the Company’s Common Stock. The Company shall accumulate
Dividend Equivalents and will pay the Grantee a cash amount equal to the
Dividend Equivalents accumulated and unpaid as of the date that restrictions
lapse (without interest) reasonably promptly after such date. Notwithstanding
the foregoing, any accumulated and unpaid Dividend Equivalents attributable to
PSUs that are cancelled will not be paid and are immediately forfeited upon
cancellation of the PSUs.



3.
Restrictions/Performance Goals. Restrictions on the number of PSUs specified in
this Grant Agreement, as further subject to and adjusted based on performance as
set forth in subparagraph 3.1 (“Adjusted PSUs”), will lapse on the designated
Restriction Lapse Date only if the Grantee has been continuously employed by the
Company or one of its affiliates to such date.  PSUs shall be immediately
cancelled upon termination of employment, except as follows:



a.
Employment Termination Due to Death. If the Grantee’s employment with the
Company or any of its affiliates terminates as a result of the Grantee’s death,
then restrictions on all Adjusted PSUs shall lapse.



b.
Employment Termination Due to Transfer of Business to Successor Employer. If the
Grantee’s employment with the Company or any of its affiliates terminates as a
result of employment by a successor employer to which the Company has
transferred a business operation, then restrictions on all Adjusted PSUs shall
lapse.



c.
Employment Termination More Than One Year After Grant Date. If, on or after the
first anniversary of the Grant Date, the Grantee’s employment with the Company
or any of its affiliates terminates as a result of any of the reasons set forth
below, or the Grantee becomes eligible to retire or meets the age and service
requirements, each as specified in (c)(i) below, then restrictions on Adjusted
PSUs shall lapse or the PSUs shall be cancelled as provided below (subject to
any rules adopted by the Committee):



i.
Termination/Eligibility for Retirement or Termination for Total
Disability. Restrictions on all Adjusted PSUs shall lapse if (a) the Grantee
attains at least age 60 while still employed by the Company or an affiliate and
completes 5 or more years of continuous service with the Company and any of its
affiliates, or (b) the Grantee’s employment with the Company or any of its
affiliates terminates as a result of a total disability, i.e., the inability to
perform any job for which the Grantee is reasonably suited by means of
education, training or experience.



ii.
Termination for Layoff or Plant Closing. If the Grantee’s employment with the
Company or any of its affiliates terminates as a result of a layoff or plant
closing (without regard to any period of protected service), each as
contemplated in the Company’s U.S. Layoff Benefit Plan, then restrictions on
Adjusted PSUs shall lapse.



iii.
Termination Due to Other Reasons. If the Grantee’s employment with the Company
or any of its affiliates terminates for any other reason, and the Grantee and
the Company have not entered into a written agreement explicitly providing
otherwise in accordance with rules and procedures adopted by the Committee, then
the PSUs shall be immediately cancelled.



d.
Affiliate. For purposes of this Grant, “affiliate” shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee. Transfer of
employment among the Company and any of its affiliates is not a termination of
employment for purposes of this Grant.



3.1 Performance Goals and Adjustment. Adjusted PSUs shall be the number of PSUs
that become eligible for the lapse of restrictions, pursuant to paragraph 3,
contingent on achievement of the following goals for the February 26, 2018 to
December 31, 2020 performance period:


a.
If the Company’s Total Shareowner % Return (“TSR”) is equal to the 55th
percentile (“target”) of the Total Shareowner % Return for the S&P 500 companies
(“S&P 500 TSR”), then 100% of the PSUs shall be eligible for the lapse of
restrictions.



b.
If the Company TSR is equal to the 35th percentile (“threshold”) of the S&P 500
TSR, then one-quarter (25%) of the PSUs shall be eligible for the lapse of
restrictions. All PSUs shall be cancelled if Company TSR is less than Threshold
performance.



c.
If the Company TSR is equal to or exceeds the 80th percentile (“maximum”) of the
S&P 500 TSR, then the PSUs to be eligible for the lapse of restrictions shall be
adjusted upward by 75% (175%).



Adjustment shall reflect a proportional percentage of the PSUs for performance
between threshold and target, and for performance between target and maximum.
Measurement of TSR shall be determined solely by the Committee in accordance
with the customary accounting and financial reporting practices used by the
Company for external reporting, and shall include adjustment for any
recapitalization, split-up, spinoff, reorganization, restructuring or other
similar corporate transaction as determined by the Committee to prevent dilution
or enlargement of benefits or potential benefits intended from the PSUs. PSUs
for which restrictions do not lapse in accordance with this paragraph shall be
immediately cancelled.
 
4.
Delivery and Withholding Tax. Upon the lapse of restrictions set forth in
paragraph 3 in accordance with their terms, the Company shall deliver to the
Grantee by mail or otherwise a certificate for such shares as soon as
practicable, provided however, that the date of issuance or delivery may be
postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange and requirements under any law or regulation
applicable to the issuance or transfer of such shares. Further, the Grantee
shall pay to or reimburse the Company for any federal, state, local or foreign
taxes required to be withheld and paid over by it, at such time and upon such
terms and conditions as the Company may prescribe before the Company shall be
required to deliver such shares.



5.
Alteration/Termination. The Company shall have the right at any time in its sole
discretion to amend, alter, suspend, discontinue or terminate any PSUs without
the consent of the Grantee. Also, the PSUs shall be null and void to the extent
the grant of PSUs or the lapse of restrictions thereon is prohibited under the
laws of the country of residence of the Grantee.



6.
Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.



7.
Entire Agreement. This Grant, the Plan, country addendums and the rules and
procedures adopted by the Committee contain all of the provisions applicable to
the PSUs and no other statements, documents or practices may modify, waive or
alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to the Grantee.



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




1

